UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1772


ROGER K. WASHINGTON,

                    Plaintiff - Appellant,

             v.

COMMISSIONER, SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-02897-GLR)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger K. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger K. Washington appeals the district court’s order adopting the

recommendation of the magistrate judge and affirming the Commissioner’s denial of

disability insurance benefits and supplemental security income.        The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that relief be denied and advised Washington that failure

to file timely objections to this recommendation could waive appellate review of a district

court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Washington has waived appellate review by failing to file objections after receiving

proper notice. Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2